Citation Nr: 1401975	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-03 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a thoracic spine disability.

(The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred from May 5, 2010, to May 6, 2010, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran had active military service from May 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for arthritis of the spine.  Service connection for a lumbar spine disability is already in effect, and service connection for a cervical spine disability was recently denied by the Board in May 2013. 

In May 2013, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the issue of entitlement to service connection for a thoracic spine disability in May 2013.  Specifically, it directed the RO to schedule the Veteran for a VA examination of the thoracic spine and to obtain a sufficient medical opinion.  

It appears that the RO had the opportunity to review the Board's May 2013 remand.  However, record of an internal electronic message dated in June 2013, indicates that the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred from May 5, 2010, to May 6, 2010, was ready for review by the Board, and such claim, together with the Veteran's claims file, should be sent to the Board.  It does not appear that the parties recognized that the development directed by the May 2013 remand as to the claim of entitlement to service connection for a thoracic spine disability had not been completed and a subsequent Supplemental Statement of the Case (SSOC) had not been issued.  Specifically, review of the physical claims file as well as VA's paperless claims processing systems does not reveal any action taken by the RO subsequent to the May 2013 remand, related to the thoracic spine issue.  

Thus, as the claim of entitlement to service connection for a thoracic spine disability was forwarded to the Board, possibly inadvertently, without completion of the Board's May 2013 remand directives or issuance of an SSOC, the Board must remand the case again to the RO.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Board's May 2013 remand directives must  be addressed as follows: Schedule the Veteran for a VA examination by an orthopedic doctor.  The claims file must be made available to, and reviewed by, the doctor.  All appropriate testing should be conducted.

The doctor should identify all current orthopedic disorders found to be present in the thoracic spine, i.e., kyphosis, wedging of several of the midthoracic vertebral bodies, degenerative changes, etc.  The doctor also should provide an opinion as to the following:

(a) Is the kyphosis deformity congenital or acquired in nature?  If congenital, the doctor must also state whether this condition is a disease, as opposed to a defect.

(b)  If the kyphosis deformity is a congenital disease, the doctor should state whether it underwent a permanent increase in severity during active service.  If so, was the increase in severity beyond the natural progress of the condition?

(c)  If the Veteran's kyphosis is more properly characterized as a congenital defect, the doctor should state whether it was subject to any superimposed disease or injury during active service.

(d)  The doctor should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current thoracic spine disorder, including arthritis, had its clinical onset during active service, is related to any in-service disease, event, or injury, or was caused or aggravated by a service-connected lumbar spine disability.

Please provide a complete rationale for your opinions. If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit remains denied, issue the Veteran and his attorney a SSOC and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


